Citation Nr: 0532077	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for right ankle 
disability

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In February 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to service, the veteran suffered from left ear 
hearing loss.

2.  The veteran's left ear hearing loss was not permanently 
aggravated during service.

3.  There is no record that right ear hearing loss was 
diagnosed during active service, within one year of 
separation from service, or for many years after separation.

4.  The competent medical evidence of record does not 
establish that the veteran's post-service right ear hearing 
loss is due to any incident or event of active service.

5.  A right ankle disability did not have its onset during 
active service or result from disease or injury in service.

6.  Headaches did not have its onset during active service or 
result from disease or injury in service.

7.  Residuals of head trauma did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss preexisted active service and was 
not aggravated during active service.  38 U.S.C.A. §§ 1131, 
1132, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

3.  The criteria for entitlement to service connection for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

4.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

5.  The criteria for entitlement to service connection for 
residuals of head trauma have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case for the claim of a right ankle 
disability.  The evidentiary record does not show that the 
veteran had a current right ankle disability associated with 
an established event, injury, or disease in service or 
otherwise associated with military service.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  Regarding the claims for 
left and right ear hearing loss, the veteran underwent a VA 
examination in April 2004.  

Pursuant to the Board's December 2002 remand, the veteran was 
scheduled for a VA examination to determine whether his 
headaches and residuals of a head injury related to service.  
He failed to appear to the scheduled examination.

According to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  38 
C.F.R. § 3.655(a) (2005).

In this case, the record indicates that the RO sent the 
veteran a letter notifying his of the consequences if he 
should fail to report to his examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The veteran's 
representative stated that there is no letter notifying the 
veteran of the examination date in the claims file.  However, 
the June 2005 supplemental statement of the case (SSOC) 
addressed his failure to report and was mailed to the veteran 
at his most recent address of record.  The veteran did not 
request to reschedule.  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption.  Id.  The 
SSOC was not returned as undeliverable and the record 
contains no indication whatsoever that VA personnel did not 
properly discharge their official duties.  Therefore, it is 
presumed that timely notice of the examination was sent to 
the veteran at his most recent address of record and the 
presumption of regularity is not rebutted.  Id. 

In view of the foregoing, the Board finds that the veteran 
was properly notified of the scheduled VA examination and the 
consequences of his failure to report under 38 C.F.R. § 
3.655.  Unfortunately, he failed to appear for the 
examination and the record contains no explanation for his 
failure to report for the scheduled examination, nor does the 
record contain any indication that the veteran had "good 
cause" for failing to report to the scheduled examination.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board must 
proceed with the veteran's claim, based on the evidence of 
record.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Left ear hearing loss

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2005).  Establishing service connection 
for a disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) a lack of clear and 
unmistakable evidence to rebut the presumption of aggravation 
which may include evidence showing that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b) (2005).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2005).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
Veterans are afforded a legal presumption of soundness at 
entrance to service "except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed" prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that, for peacetime service, the 
presumption of soundness is overcome where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 
U.S.C. § 1132).

Here, the Board finds that the evidence clearly and 
unmistakably demonstrates that appellant's left ear hearing 
loss preexisted his entry into the military service in April 
1976, based on the entrance audiologic examination.  In 
addition, a VA examiner, based on review of the claims 
folder, made a medical determination that the veteran's left 
ear hearing loss existed prior to his entrance into active 
duty.  The Board finds that this is clear and unmistakable 
evidence to rebut the presumption of soundness.  See Gahman 
v. West, 12 Vet. App. 406 (1999).

The next question is whether the evidence clearly and 
unmistakably demonstrates that his current left ear hearing 
loss was not aggravated by service.  The service medical 
records are silent to any complaints or findings of left ear 
hearing loss during service.  Furthermore, the veteran's 
separation examination showed an improvement in his hearing 
in his left ear.  

Following service, the veteran received medical treatment 
from the Dallas VA facility.  In January 2002, the veteran 
complained of left ear pain.  In May 2002, the veteran 
underwent a physical examination, which showed gross auditory 
acuity intact.  In December 2003, the veteran gave a history 
of left ear hearing loss for years.  He stated that he had 
tinnitus in service and had loud noise exposure.  At that 
time, he was working as a welder.

In April 2004, the veteran was afforded a VA examination, at 
which time the claims file was reviewed.  The veteran gave a 
history of noise exposure in service from diesel engines, 
turbines, and various types of weapons.  The veteran stated 
that he wore ear protection during service.  Following 
service, the veteran was a truck driver for a number of years 
and worked in an oil field for a few years, during which he 
wore ear protection.  He gave a history of bilateral hearing 
loss, which he stated began in service.  Otologic examination 
revealed both tympanic membranes and external auditory canals 
were normal in appearance.  Audiogram revealed bilateral high 
frequency sensorineural hearing loss and audiometric 
thresholds were slightly worse in the left ear than the 
right.  The veteran was diagnosed as having bilateral high 
frequency sensorineural hearing loss.  

The examiner noted that although the veteran had significant 
left ear hearing loss prior to service at only 4000 Hz, at 
separation from service there was no indication that the 
preexisting hearing loss worsened.  In fact, audiometric 
thresholds were better at separation.  The examiner stated 
that there was no indication that the veteran's preexisting 
left ear hearing loss progressed or was aggravated during 
service.  He also noted a significant decline in audiometric 
thresholds in both ears subsequent to separation and found no 
indication that hearing loss was incurred during service in 
either ear.  The examiner concluded that it was less likely 
than not that the veteran's current hearing loss was related 
to service.

The competent medical opinion clearly and unmistakably 
demonstrates that the appellant's preexisting left ear 
hearing loss was not permanently aggravated during service.  
The Board has an obligation to rely on independent medical 
evidence to support its findings when weighing the probative 
value of the evidence and must not refute medical evidence of 
record with its own medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The medical evidence 
that the veteran's condition was not permanently aggravated 
by service is not contradicted by any competent medical 
evidence.  

The only remaining evidence that the veteran's left ear 
hearing loss was aggravated by active service consists of his 
own statements.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for left ear hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).

B.  Right ear hearing loss

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  

The service medical records were silent for any complaints or 
findings of right ear hearing loss.  The separation 
examination showed hearing within normal limits for the right 
ear.  

Following service, the veteran received medical treatment 
from the Dallas VA facility.  In May 2002, the veteran 
underwent a physical examination, which showed gross auditory 
acuity intact.  As described in the previous section, the 
veteran was afforded a VA examination in April 2004 and was 
diagnosed as having bilateral high frequency sensorineural 
hearing loss.  The examiner noted significant decline in 
audiometric thresholds in both ears subsequent to separation 
and found no indication that hearing loss was incurred during 
service in either ear.  The examiner concluded that it was 
less likely than not that the veteran's current hearing loss 
was related to service.  

There is no competent medical evidence of record showing that 
the veteran's current right ear hearing loss had its onset 
during active service or is related to any in-service disease 
or injury.  The VA examiner provided a definitive opinion 
that the veteran's current disability was not related to 
active service.  The examiner also provided rationale and 
cited to specific evidence in the file as support for his 
opinion.  The opinion was based upon review of the claims 
file and a physical examination, and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Any contentions by the veteran that his right ear hearing 
loss is somehow related to his active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for right ear hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).

C.  Right ankle disability

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  

The service medical records are negative for any complaints 
or findings of a right ankle disability.  Furthermore, the 
separation examination reported the veteran's physical 
condition, including lower extremities, as normal.  

In addition, there is no competent evidence of record showing 
that the veteran has been diagnosed as having a right ankle 
disability.  In a July 2002 x-ray report, the veteran's right 
ankle was said to have no acute abnormality and normal ankle 
mortise.  There was minimal degenerative change with small 
spur from the inferior medial malleolus, but no additional 
osseous abnormality.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board finds no proof of a present disability as 
to a right ankle disability.  

Any contentions by the veteran that he currently has a right 
ankle disability and that it is somehow related to his active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In the absence of a current diagnosis of a right knee 
disability related to active service, service connection for 
the claimed disability is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the preponderance is 
against the veteran's claim, it must be denied.

D.  Headaches

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
headaches.  

The service medical records show complaints of headaches 
during service beginning in March 1978.  In July 1978, the 
veteran complained of having headaches off and on for the 
previous two months that would last for days.  It was noted 
that the veteran appeared to be under the influence of 
alcohol.  He was diagnosed as having etiopathic hypotensive 
episode, ethanolism.  Separation examination reported the 
veteran's physical condition, including head and sinuses, as 
normal.

The RO received a letter from Dr. Robert R. McLeroy, a 
private physician, which stated that he saw the veteran in 
November 1990 for several complaints, including headaches.  

Following service, the veteran received medical treatment 
from the Dallas VA facility.  In December 2003, the veteran 
stated that he had sinus headaches for several years.

There is no competent medical evidence of record showing that 
the veteran's headaches had its onset during active service 
or is related to any in-service disease or injury.  Although 
there is evidence that he had headaches inservice and that he 
had headaches following service, there is no competent 
evidence showing that his headaches are related to an injury 
or disease in service.  

In addition, there is no competent evidence of record showing 
that the veteran has been diagnosed as having headaches 
following service.  The only evidence of record that the 
veteran has headaches following service is his own statements 
and complaints.  As noted above, in the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225.  The Board finds no proof of a 
present disability as to headaches.  

Any contentions by the veteran that he currently has 
headaches and that they are somehow related to his active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu, 2 Vet. App. at 494.  In the 
absence of a current diagnosis of headaches related to active 
service, service connection for the claimed disability is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  The preponderance is against the veteran's claim, 
and it must be denied.



E.  Residuals of head trauma

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of head trauma.  

The service medical records show that the veteran was treated 
for head trauma in March 1978.  He stated that he was struck 
by a wine bottle on the left side of the head.  He did not 
lose consciousness.  Physical examination showed that the 
left side of his face was swollen and a questionable 
occlusion and laceration internally of the mouth.  The 
veteran had normal extraocular movement, normal eye 
examination and x-rays of the skull and sinuses were 
negative.  The separation examination reported that the 
veteran's physical condition, including the head, face, neck 
and scalp, was normal.  

Following service, the veteran received treatment from the 
Dallas VA facility.  In December 1982, the veteran was 
involved in a motor vehicle accident and was admitted to 
Methodist Hospital where he underwent a right craniotomy for 
his epidural hematoma.  On discharge, the veteran was 
reportedly afebrile, his wounds were healing well and he had 
no major complications.

In July 1983, the veteran underwent a bone scan which showed 
previous surgical activity of the skull.  

In May 2002, the veteran underwent a physical examination in 
which his head was reportedly normocephalic with no signs of 
recent trauma.  

There is no competent medical evidence of record showing that 
the veteran's residuals of head trauma had its onset during 
active service or is related to any in-service disease or 
injury.  Although the service records showed that the veteran 
had a head injury in service, the separation examination 
showed that his head and scalp were normal.  In addition, in 
December 1982, the veteran was involved in a motor vehicle 
accident, from which he sustained a serious head injury.  As 
there is no record that he received treatment for residuals 
of his inservice head injury after service and before the 
motor accident, there is no evidence showing that any 
residuals of the inservice head injury exist.  

Any contentions by the veteran that his residuals of head 
trauma is somehow related to his active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu, 2 Vet. App. at 494 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for residuals of head trauma.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for a right ankle disability is denied.

Service connection for headaches is denied.

Service connection for residuals of head trauma is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


